MULTIFAMILY DEED TO SECURE DEBT,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT


(GEORGIA)


Prepared by, and after recording
return to:
Drew S. Reiferson, Esquire
Kaufman & Canoles, P.C.
P.O. Box 27828
Richmond, Virginia  23261
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
GEORGIA
   
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
DEFINITIONS.
 
1
       
2.
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.
 
7
       
3.
ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
 
7
       
4.
ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
 
10
       
5.
PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM.
 
11
       
6.
EXCULPATION.
 
12
       
7.
DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
 
12
       
8.
COLLATERAL AGREEMENTS.
 
13
       
9.
APPLICATION OF PAYMENTS.
 
13
       
10.
COMPLIANCE WITH LAWS.
 
13
       
11.
USE OF PROPERTY.
 
14
       
12.
PROTECTION OF LENDER'S SECURITY.
 
14
       
13.
INSPECTION.
 
15
       
14.
BOOKS AND RECORDS; FINANCIAL REPORTING.
 
15
       
15.
TAXES; OPERATING EXPENSES.
 
17
       
16.
LIENS; ENCUMBRANCES.
 
17
       
17.
PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
 
18
       
18.
ENVIRONMENTAL HAZARDS.
 
18
       
19.
PROPERTY AND LIABILITY INSURANCE.
 
24
       
20.
CONDEMNATION.
 
25
       
21.
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.
 
26
       
22.
EVENTS OF DEFAULT.
 
31
       
23.
REMEDIES CUMULATIVE.
 
32
       
24.
FORBEARANCE.
 
32

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page i
GEORGIA
     
© 1997-2009 Fannie Mae


 
 

--------------------------------------------------------------------------------

 
 

25.
LOAN CHARGES.
 
33
       
26.
WAIVER OF STATUTE OF LIMITATIONS.
 
33
       
27.
WAIVER OF MARSHALLING.
 
33
       
28.
FURTHER ASSURANCES.
 
33
       
29.
ESTOPPEL CERTIFICATE.
 
34
       
30.
GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
 
34
       
31.
NOTICE.
 
34
       
32.
SALE OF NOTE; CHANGE IN SERVICER.
 
35
       
33.
SINGLE ASSET BORROWER.
 
35
       
34.
SUCCESSORS AND ASSIGNS BOUND.
 
35
       
35.
JOINT AND SEVERAL LIABILITY.
 
35
       
36.
RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
 
35
       
37.
SEVERABILITY; AMENDMENTS.
 
36
       
38.
CONSTRUCTION.
 
36
       
39.
LOAN SERVICING.
 
36
       
40.
DISCLOSURE OF INFORMATION.
 
36
       
41.
NO CHANGE IN FACTS OR CIRCUMSTANCES.
 
37
       
42.
SUBROGATION.
 
37
       
43.
ACCELERATION; REMEDIES.
 
37
       
44.
RELEASE.
 
38
       
45.
BORROWER'S WAIVER OF CERTAIN RIGHTS.
 
38
       
46.
DEED TO SECURE DEBT.
 
39
       
47.
ASSUMPTION NOT A NOVATION.
 
39
       
48.
WAIVER OF TRIAL BY JURY.
 
39

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page ii
GEORGIA
     
© 1997-2009 Fannie Mae

 

 
 

--------------------------------------------------------------------------------

 

MULTIFAMILY DEED TO SECURE DEBT,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT


THIS MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
(the "Instrument") is dated as of the 21st day of April, 2011, between PAC
SUMMIT CROSSING, LLC, a limited liability company organized and existing under
the laws of the State of Georgia, whose address is 3625 Cumberland Boulevard,
Suite 400, Atlanta, Georgia  30339, as grantor ("Borrower"), and PRUDENTIAL
MULTIFAMILY MORTGAGE, INC., a organized and existing under the laws of the State
of Delaware, whose address is 8401 Greensboro Drive, 2nd Floor, McLean, Virginia
22102, as grantee ("Lender").


Borrower is indebted to Lender in the principal amount of Twenty Million Eight
Hundred Sixty-Two Thousand and 00/100 Dollars ($20,862,000.00), as evidenced by
Borrower's Multifamily Note payable to Lender, dated as of the date of this
Instrument, and maturing on May 1, 2018.


TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
grants, conveys and assigns to Lender and Lender's successors and assigns, with
power of sale, the Mortgaged Property, including the Land located in Forsyth
County, State of Georgia and described in Exhibit A attached to this
Instrument.  To have and to hold the Mortgaged Property unto Lender and Lender's
successors and assigns forever.  As used in this Instrument, the term "Mortgaged
Property" is synonymous with the term "Secured Property," and the term "lien" is
synonymous with the term "security interest and title."


Borrower covenants that Borrower is lawfully seized of the Mortgaged Property
and has the right, power and authority to grant, convey and assign the Mortgaged
Property, that the Mortgaged Property is unencumbered, and that Borrower will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any easements and restrictions listed in a
schedule of exceptions to coverage in any title insurance policy issued to
Lender contemporaneously with the execution and recordation of this Instrument
and insuring Lender's interest in the Mortgaged Property.


Covenants.  Borrower and Lender covenant and agree as follows:


1.           DEFINITIONS.


The following terms, when used in this Instrument (including when used in the
above recitals), shall have the following meanings:
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 1
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

(a)          "Borrower" means all persons or entities identified as "Borrower"
in the first paragraph of this Instrument, together with their successors and
assigns.


(b)          "Collateral Agreement" means any separate agreement between
Borrower and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.


(c)          "Environmental Permit" means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.


(d)          "Event of Default" means the occurrence of any event listed in
Section 22.


(e)          "Fixtures" means all property which is so attached to the Land or
the Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.


(f)           "Governmental Authority" means any board, commission, department
or body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.


(g)          "Hazardous Materials" means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls ("PCBs")
and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a "hazardous substance," "hazardous material," "hazardous waste,"
"toxic substance," "toxic pollutant," "contaminant," or "pollutant" within the
meaning of any Hazardous Materials Law.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 2
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(h)          "Hazardous Materials Laws" means all federal, state, and local
laws, ordinances and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees in effect now or in the future and including all amendments, that relate
to Hazardous Materials and apply to Borrower or to the Mortgaged Property.
Hazardous Materials Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the
Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq., and their state analogs.


(i)           "Impositions" and "Imposition Deposits" are defined in
Section 7(a).


(j)           "Improvements" means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.


(k)          "Indebtedness" means the principal of, interest on, and all other
amounts due at any time under, the Note, this Instrument or any other Loan
Document, including prepayment premiums, late charges, default interest, and
advances as provided in Section 12 to protect the security of this Instrument.


(l)           [Intentionally omitted]


(m)           “Key Principal” means (A) the natural person(s) or entity
identified as such at the foot of this Instrument; (B) the natural person or
entity who signed either the Acknowledgement and Agreement of Key Principal to
Personal Liability for Exceptions to Non-Recourse Liability or the Exceptions to
Non-Recourse Guaranty (or is otherwise a guarantor on the Indebtedness); and (C)
any person or entity who becomes a Key Principal after the date of this
Instrument and is identified as such in an assumption agreement, or another
amendment or supplement to this Instrument or who otherwise signs either the
Acknowledgement and Agreement of Key Principal to Personal Liability for
Exceptions to Non-Recourse Liability or Exceptions to Non-Recourse Guaranty (or
any other guaranty of the Indebtedness).


(n)          "Land" means the land described in Exhibit A.


(o)          "Leases" means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 3
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(p)          "Lender" means the entity identified as "Lender" in the first
paragraph of this Instrument and its successors and assigns, or any subsequent
holder of the Note.


(q)          "Loan Documents" means the Note, this Instrument, all guaranties,
all indemnity agreements, all Collateral Agreements, O&M Programs, and any other
documents now or in the future executed by Borrower, Key Principal, any
guarantor or any other person in connection with the loan evidenced by the Note,
as such documents may be amended from time to time.


(r)           "Loan Servicer" means the entity that from time to time is
designated by Lender to collect payments and deposits and receive notices under
the Note, this Instrument and any other Loan Document, and otherwise to service
the loan evidenced by the Note for the benefit of Lender.  Unless Borrower
receives notice to the contrary, the Loan Servicer is the entity identified as
"Lender" in the first paragraph of this Instrument.


(s)          "Mortgaged Property" means all of Borrower's present and future
right, title and interest in and to all of the following:


 
(1)
the Land;



 
(2)
the Improvements;



 
(3)
the Fixtures;



 
(4)
the Personalty;



 
(5)
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;



 
(6)
all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender's requirement;



 
(7)
all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 4
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
 
(8)
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;



 
(9)
all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;



 
(10)
all Rents and Leases;



 
(11)
all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;



 
(12)
all Imposition Deposits;



 
(13)
all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);



 
(14)
all tenant security deposits which have not been forfeited by any tenant under
any Lease; and



 
(15)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.



(t)           "Note" means the Multifamily Note described on page 1 of this
Instrument, including the Acknowledgment and Agreement of Key Principal to
Personal Liability for Exceptions to Non-Recourse Liability (if any), and all
schedules, riders, allonges and addenda, as such Multifamily Note may be amended
from time to time.


(u)           "O&M Program" is defined in Section 18(a).
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 5
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

(v)          "Personalty" means all equipment, inventory, general intangibles
which are used now or in the future in connection with the ownership, management
or operation of the Land or the Improvements or are located on the Land or in
the Improvements, including furniture, furnishings, machinery, building
materials, appliances, goods, supplies, tools, books, records (whether in
written or electronic form), computer equipment (hardware and software) and
other tangible personal property (other than Fixtures) which are used now or in
the future in connection with the ownership, management or operation of the Land
or the Improvements or are located on the Land or in the Improvements, and any
operating agreements relating to the Land or the Improvements, and any surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Land or the Improvements and all other
intangible property and rights relating to the operation of, or used in
connection with, the Land or the Improvements, including all governmental
permits relating to any activities on the Land.


(w)         "Property Jurisdiction" is defined in Section 30(a).


(x)          "Rents" means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, including subsidy payments received from any sources (including,
but not limited to payments under any Housing Assistance Payments Contract),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and deposits forfeited by tenants.


(y)           "Taxes" means all taxes, assessments, vault rentals and other
charges, if any, general, special or otherwise, including all assessments for
schools, public betterments and general or local improvements, which are levied,
assessed or imposed by any public authority or quasi-public authority, and
which, if not paid, will become a lien, on the Land or the Improvements.


(z)           “Transfer” means (A) a sale, assignment, transfer, or other
disposition (whether voluntary, involuntary or by operation of law); (B) the
grant, creation, or attachment of a lien, encumbrance, or security interest
(whether voluntary, involuntary or by operation of law); (C) the issuance or
other creation of a direct or indirect ownership interest; or  (D) the
withdrawal, retirement, removal or involuntary resignation of any owner or
manager of a legal entity.


(aa)        "Bankruptcy Event" means any one or more of the following: (i) the
commencement of a voluntary case under one or more of the Insolvency Laws by the
Borrower; (ii) the acknowledgment in writing by the Borrower that it is unable
to pay its debts generally as they mature; (iii) the making of a general
assignment for the benefit of creditors by the Borrower; (iv) an involuntary
case under one or more Insolvency Laws against the Borrower; (v) the appointment
of a receiver, liquidator, custodian, sequestrator, trustee or other similar
officer who exercises control over the Borrower or any substantial part of the
assets of the Borrower provided that any proceeding or case under (iv) or (v)
above is not dismissed within 90 days after filing.


(bb)       "Borrower Affiliate" means, as to either Borrower or Key Principal,
(i) any entity that directly or indirectly owns, controls, or holds with power
to vote, 20 percent or more of the outstanding voting securities of Borrower or
of Key Principal, (ii) any corporation 20 percent or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held with
power to vote by Borrower or by Key Principal, (iii) any partner, shareholder
or, if a limited liability company, member of Borrower or Key Principal, or (iv)
any other entity that is related (to the third degree of consanguinity) by blood
or marriage to Borrower or Key Principal.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 6
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(cc)        "Insolvency Laws" means the United States Bankruptcy Code, 11 U.S.C.
§ 101, et seq., together with any other federal or state law affecting debtor
and creditor rights or relating to the bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding, as amended from time to time, to the extent applicable to the
Borrower.


2.           UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.


This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subject to
a security interest under the Uniform Commercial Code, whether acquired now or
in the future, and all products and cash and non-cash proceeds thereof
(collectively, "UCC Collateral"), and Borrower hereby grants to Lender a
security interest in the UCC Collateral.  Borrower hereby authorizes Lender to
file financing statements, continuation statements and financing statement
amendments in such form as Lender may require to perfect or continue the
perfection of this security interest and Borrower agrees, if Lender so requests,
to execute and deliver to Lender such financing statements, continuation
statements and amendments.  Borrower shall pay all filing costs and all costs
and expenses of any record searches for financing statements that Lender may
require.  Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.  If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law.  In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender's other remedies.  This Instrument
constitutes a financing statement with respect to any part of the Mortgaged
Property which is or may become a Fixture.


3.           ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.


(a)         As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Rents. It is
the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.  Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the "Mortgaged Property," as that term is defined in Section
1(s).  However, if this present, absolute and unconditional assignment of Rents
is not enforceable by its terms under the laws of the Property Jurisdiction,
then the Rents shall be included as a part of the Mortgaged Property and it is
the intention of the Borrower that in this circumstance this Instrument create
and perfect a lien on Rents in favor of Lender, which lien shall be effective as
of the date of this Instrument.
 
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 7
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(b)          After the occurrence of an Event of Default, Borrower authorizes
Lender to collect, sue for and compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as directed by, Lender, and Borrower
shall, upon Borrower's receipt of any Rents from any sources (including, but not
limited to subsidy payments under any Housing Assistance Payments Contract), pay
the total amount of such receipts to the Lender.  However, until the occurrence
of an Event of Default, Lender hereby grants to Borrower a revocable license to
collect and receive all Rents, to hold all Rents in trust for the benefit of
Lender and to apply all Rents to pay the installments of interest and principal
then due and payable under the Note and the other amounts then due and payable
under the other Loan Documents, including Imposition Deposits, and to pay the
current costs and expenses of managing, operating and maintaining the Mortgaged
Property, including utilities, Taxes and insurance premiums (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures.  So long as no Event of Default has occurred and is continuing,
the Rents remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender's rights with
respect to Rents under this Instrument.  From and after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower's license to collect Rents shall automatically terminate and Lender
shall without notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid.  Borrower shall pay to Lender upon demand
all Rents to which Lender is entitled.  At any time on or after the date of
Lender's demand for Rents, Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender, no tenant shall be obligated to
inquire further as to the occurrence or continuance of an Event of Default, and
no tenant shall be obligated to pay to Borrower any amounts which are actually
paid to Lender in response to such a notice.  Any such notice by Lender shall be
delivered to each tenant personally, by mail or by delivering such demand to
each rental unit.  Borrower shall not interfere with and shall cooperate with
Lender's collection of such Rents.


(c)          Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing indebtedness that will be paid off and discharged with the proceeds of
the loan evidenced by the Note), that Borrower has not performed, and Borrower
covenants and agrees that it will not perform, any acts and has not executed,
and shall not execute, any instrument which would prevent Lender from exercising
its rights under this Section 3, and that at the time of execution of this
Instrument there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents.  Borrower shall not
collect or accept payment of any Rents more than two months prior to the due
dates of such Rents.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 8
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

(d)          If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender's security, without regard to
Borrower's solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  Lender
or the receiver, as the case may be, shall be entitled to receive a reasonable
fee for managing the Mortgaged Property.  Immediately upon appointment of a
receiver or immediately upon the Lender's entering upon and taking possession
and control of the Mortgaged Property, Borrower shall surrender possession of
the Mortgaged Property to Lender or the receiver, as the case may be, and shall
deliver to Lender or the receiver, as the case may be, all documents, records
(including records on electronic or magnetic media), accounts, surveys, plans,
and specifications relating to the Mortgaged Property and all security deposits
and prepaid Rents.  In the event Lender takes possession and control of the
Mortgaged Property, Lender may exclude Borrower and its representatives from the
Mortgaged Property.  Borrower acknowledges and agrees that the exercise by
Lender of any of the rights conferred under this Section 3 shall not be
construed to make Lender a mortgagee-in-possession of the Mortgaged Property so
long as Lender has not itself entered into actual possession of the Land and
Improvements.


(e)           If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received.  Lender
shall not be liable to Borrower, anyone claiming under or through Borrower or
anyone having an interest in the Mortgaged Property, by reason of any act or
omission of Lender under this Section 3, and Borrower hereby releases and
discharges Lender from any such liability to the fullest extent permitted by
law.


(f)           If the Rents are not sufficient to meet the costs of taking
control of and managing the Mortgaged Property and collecting the Rents, any
funds expended by Lender for such purposes shall become an additional part of
the Indebtedness as provided in Section 12.


(g)          Any entering upon and taking of control of the Mortgaged Property
by Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Instrument.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 9
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

4.           ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.


(a)         As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all of Borrower's
right, title and interest in, to and under the Leases, including Borrower's
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.   It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower's right, title and interest in, to and under the Leases.  Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the "Mortgaged Property," as that term is defined in Section 1(s).  However, if
this present, absolute and unconditional assignment of the Leases is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Leases shall be included as a part of the Mortgaged Property and it is the
intention of the Borrower that in this circumstance this Instrument create and
perfect a lien on the Leases in favor of Lender, which lien shall be effective
as of the date of this Instrument.


(b)         Until Lender gives notice to Borrower of Lender's exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any
Lease.  Upon the occurrence of an Event of Default, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases shall automatically terminate.  Borrower shall comply
with and observe Borrower's obligations under all Leases, including Borrower's
obligations pertaining to the maintenance and disposition of tenant security
deposits.


(c)         Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.  The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Instrument or to expend any money or to
incur any expenses.  Lender shall not be liable in any way for any injury or
damage to person or property sustained by any person or persons, firm or
corporation in or about the Mortgaged Property.  Prior to Lender's actual entry
into and taking possession of the Mortgaged Property, Lender shall not (i) be
obligated to perform any of the terms, covenants and conditions contained in any
Lease (or otherwise have any obligation with respect to any Lease); (ii) be
obligated to appear in or defend any action or proceeding relating to the Lease
or the Mortgaged Property; or (iii) be responsible for the operation, control,
care, management or repair of the Mortgaged Property or any portion of the
Mortgaged Property.  The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 10
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Upon delivery of notice by Lender to Borrower of Lender's exercise
of Lender's rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.


(e)         Borrower shall, promptly upon Lender's request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase.  If customary in the applicable market, residential
Leases with terms of less than six months may be permitted with Lender's prior
written consent.


(f)          Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease agreement.  Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender.  Borrower shall, without request by Lender, deliver an
executed copy of each non-residential Lease to Lender promptly after such Lease
is signed.  All non-residential Leases, including renewals or extensions of
existing Leases, shall specifically provide that (1) such Leases are subordinate
to the lien of this Instrument (unless waived in writing by Lender); (2) the
tenant shall attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner; (3) the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request; (4)
the Lease shall not be terminated by foreclosure or any other transfer of the
Mortgaged Property; (5) after a foreclosure sale of the Mortgaged Property,
Lender or any other purchaser at such foreclosure sale may, at Lender's or such
purchaser's option, accept or terminate such Lease; and (6) the tenant shall,
upon receipt after the occurrence of an Event of Default of a written request
from Lender, pay all Rents payable under the Lease to Lender.


(g)         Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.
 
5.           PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS;
PREPAYMENT PREMIUM.


Borrower shall pay the Indebtedness when due in accordance with the terms of the
Note and the other Loan Documents and shall perform, observe and comply with all
other provisions of the Note and the other Loan Documents.  Borrower shall pay a
prepayment premium in connection with certain prepayments of the Indebtedness,
including a payment made after Lender's exercise of any right of acceleration of
the Indebtedness, as provided in the Note.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 11
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
6.           EXCULPATION.


Borrower's personal liability for payment of the Indebtedness and for
performance of the other obligations to be performed by it under this Instrument
is limited in the manner, and to the extent, provided in the Note.


7.           DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.


(a)         Borrower shall deposit with Lender on the day monthly installments
of principal or interest, or both, are due under the Note (or on another day
designated in writing by Lender), until the Indebtedness is paid in full, an
additional amount sufficient to accumulate with Lender the entire sum required
to pay, when due (1) any water and sewer charges which, if not paid, may result
in a lien on all or any part of the Mortgaged Property, (2) the premiums for
fire and other hazard insurance, rent loss insurance and such other insurance as
Lender may require under Section 19, (3) Taxes, and (4) amounts for other
charges and expenses which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender's interests, all as
reasonably estimated from time to time by Lender.  The amounts deposited under
the preceding sentence are collectively referred to in this Instrument as the
"Imposition Deposits".  The obligations of Borrower for which the Imposition
Deposits are required are collectively referred to in this Instrument as
"Impositions".  The amount of the Imposition Deposits shall be sufficient to
enable Lender to pay each Imposition before the last date upon which such
payment may be made without any penalty or interest charge being added.  Lender
shall maintain records indicating how much of the monthly Imposition Deposits
and how much of the aggregate Imposition Deposits held by Lender are held for
the purpose of paying Taxes, insurance premiums and each other obligation of
Borrower for which Imposition Deposits are required.  Any waiver by Lender of
the requirement that Borrower remit Imposition Deposits to Lender may be revoked
by Lender, in Lender's discretion, at any time upon notice to Borrower.


(b)         Imposition Deposits shall be held in an institution (which may be
Lender, if Lender is such an institution) whose deposits or accounts are insured
or guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  Borrower
hereby pledges and grants to Lender a security interest in the Imposition
Deposits as additional security for all of Borrower's obligations under this
Instrument and the other Loan Documents.  Any amounts deposited with Lender
under this Section 7 shall not be trust funds, nor shall they operate to reduce
the Indebtedness, unless applied by Lender for that purpose under Section 7(e).
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 12
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

(c)         If Lender receives a bill or invoice for an Imposition, Lender shall
pay the Imposition from the Imposition Deposits held by Lender.  Lender shall
have no obligation to pay any Imposition to the extent it exceeds Imposition
Deposits then held by Lender.  Lender may pay an Imposition according to any
bill, statement or estimate from the appropriate public office or insurance
company without inquiring into the accuracy of the bill, statement or estimate
or into the validity of the Imposition.


(d)         If at any time the amount of the Imposition Deposits held by Lender
for payment of a specific Imposition exceeds the amount reasonably deemed
necessary by Lender, the excess shall be credited against future installments of
Imposition Deposits.  If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after notice from Lender.


(e)         If an Event of Default has occurred and is continuing, Lender may
apply any Imposition Deposits, in any amounts and in any order as Lender
determines, in Lender's discretion, to pay any Impositions or as a credit
against the Indebtedness. Upon payment in full of the Indebtedness, Lender shall
refund to Borrower any Imposition Deposits held by Lender.


8.           COLLATERAL AGREEMENTS.


Borrower shall deposit with Lender such amounts as may be required by any
Collateral Agreement and shall perform all other obligations of Borrower under
each Collateral Agreement.


9.           APPLICATION OF PAYMENTS.


If at any time Lender receives, from Borrower or otherwise, any amount
applicable to the Indebtedness which is less than all amounts due and payable at
such time, then Lender may apply that payment to amounts then due and payable in
any manner and in any order determined by Lender, in Lender's
discretion.  Neither Lender's acceptance of an amount which is less than all
amounts then due and payable nor Lender's application of such payment in the
manner authorized shall constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction.  Notwithstanding the
application of any such amount to the Indebtedness,  Borrower's obligations
under this Instrument and the Note shall remain unchanged.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 13
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
10.          COMPLIANCE WITH LAWS.
 
Borrower shall comply with all laws, ordinances, regulations and requirements of
any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
regulations, requirements and covenants pertaining to health and safety,
construction of improvements on the Mortgaged Property, fair housing, zoning and
land use, and Leases.  Borrower also shall comply with all applicable laws that
pertain to the maintenance and disposition of tenant security
deposits.  Borrower shall at all times maintain records sufficient to
demonstrate  compliance with the provisions of this Section 10.  Borrower shall
take appropriate measures to prevent, and shall not engage in or knowingly
permit, any illegal activities at the Mortgaged Property that could endanger
tenants or visitors, result in damage to the Mortgaged Property, result in
forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged
Property.  Borrower represents and warrants to Lender that no portion of the
Mortgaged Property has been or will be purchased with the proceeds of any
illegal activity.


11.          USE OF PROPERTY.


Unless required by applicable law, Borrower shall not (a) except for any change
in use approved by Lender, allow changes in the use for which all or any part of
the Mortgaged Property is being used at the time this Instrument was executed,
(b) convert any individual dwelling units or common areas to commercial use, (c)
initiate or acquiesce in a change in the zoning classification of the Mortgaged
Property, or (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property.


12.          PROTECTION OF LENDER'S SECURITY.


(a)           If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding (including
a Bankruptcy Event) is commenced which purports to affect the Mortgaged
Property, Lender's security or Lender's rights under this Instrument, including
eminent domain, insolvency, code enforcement, civil or criminal forfeiture,
enforcement of Hazardous Materials Laws, fraudulent conveyance or
reorganizations or proceedings involving a bankrupt or decedent, then Lender at
Lender's option may make such appearances, disburse such sums and take such
actions as Lender reasonably deems necessary to perform such obligations of
Borrower and to protect Lender's interest, including (1) payment of fees and
out-of-pocket expenses of attorneys, accountants, inspectors and consultants,
(2) entry upon the Mortgaged Property to make repairs or secure the Mortgaged
Property, (3) procurement of the insurance required by Section 19, and (4)
payment of amounts which Borrower has failed to pay under Sections 15 and 17.


(b)           Any amounts disbursed by Lender under this Section 12, or under
any other provision of this Instrument that treats such disbursement as being
made under this Section 12, shall be added to, and become part of, the principal
component of the Indebtedness, shall be immediately due and payable and shall
bear interest from the date of disbursement until paid at the "Default Rate", as
defined in the Note.


(c)           Nothing in this Section 12 shall require Lender to incur any
expense or take any action.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 14
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

13.          INSPECTION.


Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time.


14.          BOOKS AND RECORDS; FINANCIAL REPORTING.


(a)           Borrower shall keep and maintain at all times at the Mortgaged
Property or the management agent's offices, and upon Lender's request shall make
available at the Mortgaged Property, complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged
Property.  The books, records, contracts, Leases and other instruments shall be
subject to examination and inspection at any reasonable time by Lender.


(b)           Borrower shall furnish to Lender:


 
(1)
(i) except as provided in clause (ii) below, within 45 days after the end of
each fiscal quarter of Borrower, a statement of income and expenses for
Borrower's operation of the Mortgaged Property on a year-to-date basis as of the
end of each fiscal quarter, (ii) within 120 days after the end of each fiscal
year of Borrower, (A) a statement of income and expenses for Borrower's
operation of the Mortgaged Property for such fiscal year, (B) a statement of
changes in financial position of Borrower relating to the Mortgaged Property for
such fiscal year, and (C) when requested by Lender, a balance sheet showing all
assets and liabilities of Borrower relating to the Mortgaged Property as of the
end of such fiscal year; and (iii) any of the foregoing at any other time upon
Lender’s request;



 
(2)
(i) except as provided in clause (ii) below, within 45 days after the end of
each fiscal quarter of Borrower, and (ii) within 120 days after the end of each
fiscal year of Borrower, and at any other time upon Lender's request, a rent
schedule for the Mortgaged Property showing the name of each tenant, and for
each tenant, the space occupied, the lease expiration date, the rent payable for
the current month, the date through which rent has been paid, and any related
information requested by Lender;



 
(3)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, an accounting of all security deposits held pursuant
to all Leases, including the name of the institution (if any) and the names and
identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts;

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 15
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
 
(4)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, a statement that identifies all owners of any
interest in Borrower and the interest held by each, if Borrower is a
corporation, all officers and directors of Borrower, and if Borrower is a
limited liability company, all managers who are not members;



 
(5)
upon Lender's request, a monthly property management report for the Mortgaged
Property, showing the number of inquiries made and rental applications received
from tenants or prospective tenants and deposits received from tenants and any
other information requested by Lender;



 
(6)
upon Lender's request, a balance sheet, a statement of income and expenses for
Borrower and a statement of changes in financial position of Borrower for
Borrower's most recent fiscal year; and



 
(7)
if required by Lender, within 30 days of the end of each calendar month, a
monthly statement of income and expenses for such calendar month on a
year-to-date basis for Borrower's operation of the Mortgaged Property.



(c)           Each of the statements, schedules and reports required by
Section 14(b) shall be certified to be complete and accurate by an individual
having authority to bind Borrower, and shall be in such form and contain such
detail as Lender may reasonably require.  Lender also may require that any
statements, schedules or reports be audited at Borrower's expense by independent
certified public accountants acceptable to Lender.


(d)           If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Section 14(b), Lender shall have the right to
have Borrower's books and records audited, at Borrower's expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12.


(e)           If an Event of Default has occurred and is continuing, Borrower
shall deliver to Lender upon written demand all books and records relating to
the Mortgaged Property or its operation.


(f)           Borrower authorizes Lender to obtain a credit report on Borrower
at any time.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 16
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

15.          TAXES; OPERATING EXPENSES.


(a)           Subject to the provisions of Section 15(c) and Section 15(d),
Borrower shall pay, or cause to be paid, all Taxes when due and before the
addition of any interest, fine, penalty  or cost for nonpayment.


(b)           Subject to the provisions of Section 15(c), Borrower shall pay the
expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including insurance premiums, utilities, repairs and replacements)
before the last date upon which each such payment may be made without any
penalty or interest charge being added.


(c)           As long as no Event of Default exists and Borrower has timely
delivered to Lender any bills or premium notices that it has received, Borrower
shall not be obligated to pay Taxes, insurance premiums or any other individual
Imposition to the extent that sufficient Imposition Deposits are held by Lender
for the purpose of paying that specific Imposition.  If an Event of Default
exists, Lender may exercise any rights Lender may have with respect to
Imposition Deposits without regard to whether Impositions are then due and
payable.  Lender shall have no liability to Borrower for failing to pay any
Impositions to the extent that any Event of Default has occurred and is
continuing, insufficient Imposition Deposits are held by Lender at the time an
Imposition becomes due and payable or Borrower has failed to provide Lender with
bills and premium notices as provided above.


(d)           Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (1) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (2) the Mortgaged
Property is not in danger of being sold or forfeited, (3) Borrower deposits with
Lender reserves sufficient to pay the contested Imposition, if requested by
Lender, and (4) Borrower furnishes whatever additional security is required in
the proceedings or is reasonably requested by Lender, which may include the
delivery to Lender of the reserves established by Borrower to pay the contested
Imposition.


(e)           Borrower shall promptly deliver to Lender a copy of all notices
of, and invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.


16.          LIENS; ENCUMBRANCES.


Borrower acknowledges that, to the extent provided in Section 21, the grant,
creation or existence of any mortgage, deed of trust, deed to secure debt,
security interest or other lien or encumbrance (a "Lien") on the Mortgaged
Property (other than the lien of this Instrument) or on certain ownership
interests in Borrower, whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the lien of this Instrument, is a
"Transfer" which constitutes an Event of Default.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 17
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

17.          PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.


(a) Borrower (1) shall not commit waste or permit impairment or deterioration of
the Mortgaged Property, (2) shall not abandon the Mortgaged Property, (3) shall
restore or repair promptly, in a good and workmanlike manner, any damaged part
of the Mortgaged Property to the equivalent of its original condition, or such
other condition as Lender may approve in writing, whether or not insurance
proceeds or condemnation awards are available to cover any costs of such
restoration or repair, (4) shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality, (5) shall provide for professional management of
the Mortgaged Property by a residential rental property manager satisfactory to
Lender under a contract approved by Lender in writing, and (6) shall give notice
to Lender of and, unless otherwise directed in writing by Lender, shall appear
in and defend any action or proceeding purporting to affect the Mortgaged
Property, Lender's security or Lender's rights under this Instrument.  Borrower
shall not (and shall not permit any tenant or other person to) remove, demolish
or alter the Mortgaged Property or any part of the Mortgaged Property except in
connection with the replacement of tangible Personalty.


(b)           If, in connection with the making of the loan evidenced by the
Note or at any later date, Lender waives in writing the requirement of Section
17(a)(5) above that Borrower enter into a written contract for management of the
Mortgaged Property and if, after the date of this Instrument, Borrower intends
to change the management of the Mortgaged Property, Lender shall have the right
to approve such new property manager and the written contract for the management
of the Mortgaged Property and require that Borrower and such new property
manager enter into an Assignment of Management Agreement on a form approved by
Lender.  If required by Lender (whether before or after an Event of Default),
Borrower will cause any Affiliate of Borrower to whom fees are payable for the
management of the Mortgaged Property to enter into an agreement with Lender, in
a form approved by Lender, providing for subordination of those fees and such
other provisions as Lender may require.  "Affiliate of Borrower" means any
corporation, partnership, joint venture, limited liability company, limited
liability partnership, trust or individual controlled by, under common control
with, or which controls Borrower (the term "control" for these purposes shall
mean the ability, whether by the ownership of shares or other equity interests,
by contract or otherwise, to elect a majority of the directors of a corporation,
to make management decisions on behalf of, or independently to select the
managing partner of, a partnership, or otherwise to have the power independently
to remove and then select a majority of those individuals exercising managerial
authority over an entity, and control shall be conclusively presumed in the case
of the ownership of 50% or more of the equity interests).


18.          ENVIRONMENTAL HAZARDS.


(a)           Except for matters covered by a written program of operations and
maintenance approved in writing by Lender (an "O&M Program") or matters
described in Section 18(b), Borrower shall not cause or permit any of the
following:
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 18
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

 
(1)
the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other  property of Borrower that is adjacent to the Mortgaged Property;



 
(2)
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;



 
(3)
any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws; or



 
(4)
any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any  property of Borrower that is
adjacent to the Mortgaged Property.



The matters described in clauses (1) through (4) above are referred to
collectively in this Section 18 as "Prohibited Activities or Conditions".


(b)           Prohibited Activities and Conditions shall not include the safe
and lawful use and storage of quantities of (1) pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable multifamily properties, (2) cleaning materials,
personal grooming items and other items sold in pre-packaged containers for
consumer use and used by tenants and occupants of residential dwelling units in
the Mortgaged Property; and (3) petroleum products used in the operation and
maintenance of motor vehicles from time to time located on the Mortgaged
Property's parking areas, so long as all of the foregoing are used, stored,
handled, transported and disposed of in compliance with Hazardous Materials
Laws.


(c)           Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions.  Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.


(d)           If an O&M Program has been established with respect to Hazardous
Materials, Borrower shall comply in a timely manner with, and cause all
employees, agents, and contractors of Borrower and any other persons present on
the Mortgaged Property to comply with the O&M Program.  All costs of performance
of Borrower's obligations under any O&M Program shall be paid by Borrower, and
Lender's out-of-pocket costs incurred in connection with the monitoring and
review of the O&M Program and Borrower's performance shall be paid by Borrower
upon demand by Lender.  Any such out-of-pocket costs of Lender which Borrower
fails to pay promptly shall become an additional part of the Indebtedness as
provided in Section 12.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 19
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Borrower represents and warrants to Lender that, except as
previously disclosed by Borrower to Lender in writing:


 
(1)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions;



 
(2)
to the best of Borrower's knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed;



 
(3)
except to the extent previously disclosed by Borrower to Lender in writing, the
Mortgaged Property does not now contain any underground storage tanks, and, to
the best of Borrower's knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the
past.  If there is an underground storage tank located on the Mortgaged Property
which has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;



 
(4)
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous
Materials.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;



 
(5)
no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passing of time or the giving of notice would constitute,
noncompliance with the terms of any Environmental Permit;



 
(6)
there are no actions, suits, claims or proceedings pending or, to the best of
Borrower's knowledge after reasonable and diligent inquiry, threatened  that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and



 
(7)
Borrower has not received any complaint, order, notice of violation or other
communication from any Governmental Authority with regard to air emissions,
water discharges, noise emissions or Hazardous Materials, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property.

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 20
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

The representations and warranties in this Section 18 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.


(f)           Borrower shall promptly notify Lender in writing upon the
occurrence of any of  the following events:


 
(1)
Borrower's discovery of any Prohibited Activity or Condition;



 
(2)
Borrower's receipt of or knowledge of any complaint, order, notice of violation
or other communication from any Governmental Authority or other person with
regard to present or future alleged Prohibited Activities or Conditions or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property;
and



 
(3)
any representation or warranty in this Section 18 becomes untrue after the date
of this Agreement.



Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.


(g)           Borrower shall pay promptly the costs of any environmental
inspections, tests or audits ("Environmental Inspections") required by Lender in
connection with any foreclosure or deed in lieu of foreclosure, or as a
condition of Lender's consent to any Transfer under Section 21, or required by
Lender following a reasonable determination by Lender that Prohibited Activities
or Conditions may exist.  Any such costs incurred by Lender (including the fees
and out-of-pocket costs of attorneys and technical consultants whether incurred
in connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12.  The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender and
Lender shall have no obligation to disclose or otherwise make available to
Borrower or any other party such results or any other information obtained by
Lender in connection with its Environmental Inspections.  Lender hereby reserves
the right, and Borrower hereby expressly authorizes Lender, to make available to
any party, including any prospective bidder at a foreclosure sale of the
Mortgaged Property, the results of any Environmental Inspections made by Lender
with respect to the Mortgaged Property.  Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any of Lender's Environmental Inspections.  Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any of its Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such
sale.  Borrower agrees that Lender shall have no liability whatsoever as a
result of delivering the results of any of its Environmental Inspections to any
third party, and Borrower hereby releases and forever discharges Lender from any
and all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Lender's Environmental
Inspections.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 21
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(h)          If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work ("Remedial Work") is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property  or the use, operation or
improvement of the Mortgaged Property under any Hazardous Materials Law,
Borrower shall, by the earlier of (1) the applicable deadline required by
Hazardous Materials Law or (2) 30 days after notice from Lender demanding such
action, begin performing the Remedial Work, and thereafter diligently prosecute
it to completion, and shall in any event complete the work by the time required
by applicable Hazardous Materials Law.  If Borrower fails to begin on a timely
basis or diligently prosecute any required Remedial Work, Lender may, at its
option, cause the Remedial Work to be completed, in which case Borrower shall
reimburse Lender on demand for the cost of doing so.  Any reimbursement due from
Borrower to Lender shall become part of the Indebtedness as provided in
Section 12.


(i)           Borrower shall cooperate with any inquiry by any Governmental
Authority and shall comply with any governmental or judicial order which arises
from any alleged Prohibited Activity or Condition.


(j)           Borrower shall indemnify, hold harmless and defend (i) Lender,
(ii) any prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any
prior Loan Servicer, (v) the officers, directors, shareholders, partners,
employees and trustees of any of the foregoing, and (vi) the heirs, legal
representatives, successors and assigns of each of the foregoing (collectively,
the "Indemnitees") from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:


 
(1)
any breach of any representation or warranty of Borrower in this Section 18;

 
 
(2)
any failure by Borrower to perform any of its obligations under this Section 18;



 
(3)
the existence or alleged existence of any Prohibited Activity or Condition;



 
(4)
the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or any property of Borrower that is adjacent to the Mortgaged
Property; and



 
(5)
the actual or alleged violation of any Hazardous Materials Law.

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 22
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

(k)           Counsel selected by Borrower to defend Indemnitees shall be
subject to the  approval of those Indemnitees.  However, any Indemnitee may
elect to defend any claim or legal or administrative proceeding at the
Borrower's expense.


(l)            Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a "Claim"), settle or compromise the Claim if the settlement (1)
results in the entry of any judgment that does not include as an unconditional
term the delivery by the claimant or plaintiff to Lender of a written release of
those Indemnitees, satisfactory in form and substance to Lender; or (2) may
materially and adversely affect Lender, as determined by Lender in its
discretion.


(m)          Lender agrees that the indemnity under this Section 18 shall be
limited to the assets of Borrower and Lender shall not seek to recover any
deficiency from any natural persons who are general partners of Borrower.


(n)          Borrower shall, at its own cost and expense, do all of the
following:


 
(1)
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;



 
(2)
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and



 
(3)
reimburse Indemnitees for any and all expenses, including fees and out-of-pocket
expenses of attorneys and expert witnesses, paid or incurred in connection with
the enforcement by Indemnitees of their rights under this Section 18, or in
monitoring and participating in any legal or administrative proceeding.



(o)          In any circumstances in which the indemnity under this Section 18
applies, Lender may employ its own legal counsel and consultants to prosecute,
defend or negotiate any claim or legal or administrative proceeding and Lender,
with the prior written consent of Borrower (which shall not be unreasonably
withheld, delayed or conditioned), may settle or compromise any action or legal
or administrative proceeding.  Borrower shall reimburse Lender upon demand for
all costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out-of-pocket expenses of such
attorneys and consultants.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 23
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

(p)           The provisions of this Section 18 shall be in addition to any and
all other obligations and liabilities that Borrower may have  under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument.


19.          PROPERTY AND LIABILITY INSURANCE.


(a)           Borrower shall keep the Improvements insured at all times against
such hazards as Lender may from time to time require, which insurance shall
include but not be limited to coverage against loss by fire and allied perils,
general boiler and machinery coverage, and business income coverage.  Lender's
insurance requirements may change from time to time throughout the term of the
Indebtedness.  If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  If any of the Improvements is located in an
area identified by the Federal Emergency Management Agency (or any successor to
that agency) as an area having special flood hazards, and if flood insurance is
available in that area, Borrower shall insure such Improvements against loss by
flood.


(b)           All premiums on insurance policies required under Section 19(a)
shall be paid in the manner provided in Section 7, unless Lender has designated
in writing another method of payment.  All such policies shall also be in a form
approved by Lender.  All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender.  Lender shall have the right to hold the original policies
or duplicate original policies of all insurance required by
Section 19(a).  Borrower shall promptly deliver to Lender a copy of all renewal
and other notices received by Borrower with respect to the policies and all
receipts for paid premiums.  At least 30 days prior to the expiration date of a
policy, Borrower shall deliver to Lender the original (or a duplicate original)
of a renewal policy in form satisfactory to Lender.


(c)           Borrower shall maintain at all times commercial general liability
insurance, workers' compensation insurance and such other liability, errors and
omissions and fidelity insurance coverages as Lender may from time to time
require.


(d)           All insurance policies and renewals of insurance policies required
by this Section 19 shall be in such amounts and for such periods as Lender may
from time to time require, and shall be issued by insurance companies
satisfactory to Lender.


(e)           Borrower shall comply with all insurance requirements and shall
not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage that this Instrument requires
Borrower to maintain.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 24
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

(f)            In the event of loss, Borrower shall give immediate written
notice to the insurance carrier and to Lender.  Borrower hereby authorizes and
appoints Lender as attorney-in-fact for Borrower to make proof of loss, to
adjust and compromise any claims under policies of property damage insurance, to
appear in and prosecute any action arising from such property damage insurance
policies, to collect and receive the proceeds of property damage insurance, and
to deduct from such proceeds Lender's expenses incurred in the collection of
such proceeds.  This power of attorney is coupled with an interest and therefore
is irrevocable.  However, nothing contained in this Section 19 shall require
Lender to incur any expense or take any action.  Lender may, at Lender's option,
(1) hold the balance of such proceeds to be used to reimburse Borrower for the
cost of restoring and repairing the Mortgaged Property to the equivalent of its
original condition or to a condition approved by Lender (the "Restoration"), or
(2) apply the balance of such proceeds to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to apply insurance
proceeds to Restoration, Lender shall do so in accordance with Lender's
then-current policies relating to the restoration of casualty damage on similar
multifamily properties.


(g)           Lender shall not exercise its option to apply insurance proceeds
to the payment of the Indebtedness if all of the following conditions are
met:  (1) no Event of Default (or any event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default) has occurred
and is continuing; (2) Lender determines, in its discretion, that there will be
sufficient funds to complete the Restoration; (3) Lender determines, in its
discretion, that the net operating income generated by the Mortgaged Property
after completion of the Restoration will be sufficient to support a debt service
coverage ratio not less than the greater of (A) the debt service coverage ratio
as of the date of this Instrument (based on the final underwriting of the
Mortgaged Property) or (B) the debt service coverage ratio immediately prior to
the loss (in each case, Lender’s determination shall include all operating costs
and other expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property); (4) Lender determines, in its
discretion, that the Restoration will be completed before the earlier of (A) one
year before the maturity date of the Note or (B) one year after the date of the
loss or casualty; and (5) upon Lender's request, Borrower provides Lender
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Section 19.


(h)           If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.
   
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 25
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
20.          CONDEMNATION.
 
(a)           Borrower shall promptly notify Lender of any action or proceeding
relating to any condemnation or other taking, or conveyance in lieu thereof, of
all or any part of the Mortgaged Property, whether direct or indirect (a
"Condemnation").  Borrower shall appear in and prosecute or defend any action or
proceeding relating to any Condemnation unless otherwise directed by Lender in
writing.  Borrower authorizes and appoints Lender as attorney-in-fact for
Borrower to commence, appear in and prosecute, in Lender's or Borrower's name,
any action or proceeding relating to any Condemnation and to settle or
compromise any claim in connection with any Condemnation.  This power of
attorney is coupled with an interest and therefore is irrevocable.  However,
nothing contained in this Section 20 shall require Lender to incur any expense
or take any action.  Borrower hereby transfers and assigns to Lender all right,
title and interest of Borrower in and to any award or payment with respect to
(i) any Condemnation, or any conveyance in lieu of Condemnation, and (ii) any
damage to the Mortgaged Property caused by governmental action that does not
result in a Condemnation.


(b)           Lender may apply such awards or proceeds, after the deduction of
Lender's expenses incurred in the collection of such amounts, at Lender's
option, to the restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower.  Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness shall not extend or postpone the due date of any monthly
installments referred to in the Note, Section 7 of this Instrument or any
Collateral Agreement, or change the amount of such installments.  Borrower
agrees to execute such further evidence of assignment of any awards or proceeds
as Lender may require.


21.          TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.


(a)   The occurrence of any of the following events shall constitute an Event of
Default under this Instrument:


(1)  a Transfer of all or any part of the Mortgaged Property or any interest in
the Mortgaged Property;


(2)  a Transfer of a Controlling Interest in Borrower;


(3)  a Transfer of a Controlling Interest in any entity which owns, directly or
indirectly through one or more intermediate entities, a Controlling Interest in
Borrower;


(4)  a Transfer of all or any part of a Key Principal's ownership interests in
Borrower, or in any other entity which owns, directly or indirectly through one
or more intermediate entities, an ownership interest in Borrower (other than a
Transfer of an aggregate beneficial ownership interest in the Borrower of 49% or
less of such Key Principal’s original ownership interest in the Borrower and
which does not otherwise result in a Transfer of the Key Principal’s Controlling
Interest in such intermediate entities or in the Borrower);


(5)  if Key Principal is an entity, (A) a Transfer of a Controlling Interest in
Key Principal, or (B) a Transfer of a Controlling Interest in any entity which
owns, directly or indirectly through one or more intermediate entities, a
Controlling Interest in Key Principal;
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 26
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(6)  if Borrower or Key Principal is a trust, the termination or revocation of
such trust; unless the trust is terminated as a result of the death of an
individual trustor, in which event Lender must be notified and such Borrower or
Key Principal must be replaced with an individual or entity acceptable to
Lender, in accordance with the provisions of Section 21(c) hereof, within 90
days of such death (provided however that no property inspection shall be
required and a 1% transfer fee will not be charged);


(7)  if Key Principal is a natural person, the death of such individual; unless
the Lender is notified and such individual is replaced with an individual or
entity acceptable to Lender, in accordance with the provisions of Section 21(c)
hereof, within 90 days of such death (provided however that no property
inspection shall be required and a 1% transfer fee will not be charged);


(8)  the merger, dissolution, liquidation, or consolidation of (i) Borrower,
(ii) any Key Principal that is a legal entity, or (iii) any legal entity
holding, directly or indirectly, a Controlling Interest in the Borrower or in
any Key Principal that is an entity;


(9)      a conversion of Borrower from one type of legal entity into another
type of legal entity (including the conversion of a general partnership into a
limited partnership and the conversion of a limited partnership into a limited
liability company), whether or not there is a Transfer; if such conversion
results in a change in any assets, liabilities, legal rights or obligations of
Borrower (or of Key Principal, guarantor, or any general partner of Borrower, as
applicable), by operation of law or otherwise; and


(10)     a Transfer of the economic benefits or right to cash flows attributable
to the ownership interests in Borrower and/or, if Key Principal is an entity,
Key Principal, separate from the Transfer of the underlying ownership interests,
unless the Transfer of the underlying ownership interests would otherwise not be
prohibited by this Agreement


Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.


(b)           The occurrence of any of the following events shall not constitute
an Event of Default under this Instrument, notwithstanding any provision of
Section 21(a) to the contrary:


(1)  a Transfer to which Lender has consented;


(2)  except as provided in Section 21(a)(6) and (7), a Transfer that occurs by
devise, descent, pursuant to the provisions of a trust, or by operation of law
upon the death of a natural person;
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 27
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 




(3)  the grant of a leasehold interest in an individual dwelling unit for a term
of two years or less not containing an option to purchase;


(4)  a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;


(5)  the grant of an easement, servitude, or restrictive covenant if, before the
grant, Lender determines that the easement, servitude, or restrictive covenant
will not materially affect the operation or value of the Mortgaged Property or
Lender's interest in the Mortgaged Property, and Borrower pays to Lender, upon
demand, all costs and expenses incurred by Lender in connection with reviewing
Borrower's request;


(6)  the creation of a tax lien or a mechanic's, materialman's, or judgment lien
against the Mortgaged Property which is bonded off, released of record, or
otherwise remedied to Lender's satisfaction within 45 days after Borrower has
actual or constructive notice of the existence of such lien; and


(7)  the conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under this Instrument.


(c)           Lender shall consent to a Transfer that would otherwise violate
this Section 21 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:


(1)  the submission to Lender of all information required by Lender to make the
determination required by this Section 21(c);


(2)  the absence of any Event of Default;


(3)  the transferee meets all of the eligibility, credit, management, and other
standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of borrowers in connection with the origination or purchase of similar
mortgage finance structures on similar multifamily properties, unless partially
waived by Lender in exchange for such additional conditions as Lender may
require;


(4)  the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition that are customarily applied by Lender at
the time of the proposed Transfer to the approval of properties in connection
with the origination or purchase of similar mortgage finance structures on
similar multifamily properties, unless partially waived by Lender in exchange
for such additional conditions as Lender may require;
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 28
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(5)  if transferor or any other person has obligations under any Loan Document,
the execution by the transferee or one or more individuals or entities
acceptable to Lender of an assumption agreement (including, if applicable, an
Acknowledgement and Agreement of Key Principal to Personal Liability for
Exceptions to Non-Recourse Liability) that is acceptable to Lender and that,
among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by Lender;


(6)  if a guaranty has been executed and delivered in connection with the Note,
this Instrument or any of the other Loan Documents, the Borrower causes one or
more individuals or entities acceptable to Lender to execute and deliver to
Lender a substitute guaranty in a form acceptable to Lender;


(7)  Lender's receipt of all of the following:


(A)           a non-refundable review fee in the amount of $3,000 and a transfer
fee equal to 1 percent of the outstanding Indebtedness immediately prior to the
Transfer; and


(B)   Borrower’s reimbursement of all of Lender's out-of-pocket costs (including
reasonable attorneys' fees) incurred in reviewing the Transfer request, to the
extent such expenses exceed $3,000; and


(8)  Borrower has agreed to Lender’s conditions to approve such Transfer, which
may include, but are not limited to (A) providing additional collateral,
guaranties, or other credit support to mitigate any risks concerning the
proposed transferee or the performance or condition of the Mortgaged Property,
and (B) amending the Loan Documents to (i) delete any specially negotiated terms
or provisions previously granted for the exclusive benefit of transferor and
(ii) restore to original provisions of the standard Fannie Mae form multifamily
loan documents, to the extent such provisions were previously modified.


(d)           For purposes of this Section, the following terms shall have the
meanings set forth below:


(1)  "Initial Owners" means, with respect to Borrower or any other entity, the
persons or entities who on the date of the Note, directly or indirectly, own in
the aggregate 100% of the ownership interests in Borrower or that entity.


(2)  A Transfer of a "Controlling Interest" shall mean:


(A)  with respect to any entity, the following:
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 29
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 




(i)   if such entity is a general partnership or a joint venture, a Transfer of
any general partnership interest or joint venture interest which would cause the
Initial Owners to own less than 51% of all general partnership or joint venture
interests in such entity;


(ii)  if such entity is a limited partnership, (A) a Transfer of any general
partnership interest, or (B) a Transfer of any partnership interests which would
cause the Initial Owners to own less than 51% of all limited partnership
interests in such entity;


(iii)  if such entity is a limited liability company or a limited liability
partnership, (A) a Transfer of any membership or other ownership interest which
would cause the Initial Owners to own less than 51% of all membership or other
ownership interests in such entity, (B) a Transfer of any membership, or other
interest of a manager, in such entity that results in a change of manager, or
(C) a change of the non-member manager;


(iv)  if such entity is a corporation (other than a Publicly-Held Corporation)
with only one class of voting stock, a Transfer of any voting stock which would
cause the Initial Owners to own less than 51% of voting stock in such
corporation;


(v)  if such entity is a corporation (other than a Publicly-Held Corporation)
with more than one class of voting stock, a Transfer of any voting stock which
would cause the Initial Owners to own less than a sufficient number of shares of
voting stock having the power to elect the majority of directors of such
corporation; and


(vi)  if such entity is a trust (other than a Publicly-Held Trust), the removal,
appointment or substitution of a trustee of such trust other than (A) in the
case of a land trust, or (B) if the trustee of such trust after such removal,
appointment, or substitution is a trustee identified in the trust agreement
approved by Lender; and/or


(B)  any agreement (including provisions contained in the organizational and/or
governing documents of Borrower or Key Principal) or Transfer not specified in
clause (A), the effect of which, either immediately or after the passage of time
or occurrence of a specified event or condition, including the failure of a
specified event or condition to occur or be satisfied, would (i) cause a change
in or replacement of the Person that controls the management and operations of
the Borrower or Key Principal or (ii) limit or otherwise modify the extent of
such Person’s control over the management and operations of Borrower or Key
Principal.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 30
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 




(3)  "Publicly-Held Corporation" shall mean a corporation the outstanding voting
stock of which is registered under Section 12(b) or 12(g) of the Securities and
Exchange Act of 1934, as amended.


(4)  “Publicly-Held Trust” shall mean a real estate investment trust the
outstanding voting shares or beneficial interests of which are registered under
Section 12 (b) or 12 (g) of the Securities Exchange Act of 1934, as amended.


(e)           Lender shall be provided with written notice of all Transfers
under this Section 21, whether or not such Transfers are permitted under Section
21(b) or approved by Lender under Section 21(c), no later than 10 days prior to
the date of the Transfer.”


22.          EVENTS OF DEFAULT.


The occurrence of any one or more of the following shall constitute an Event of
Default under this Instrument:


(a)           any failure by Borrower to pay or deposit when due any amount
required by the Note, this Instrument or any other Loan Document;


(b)           any failure by Borrower to maintain the insurance coverage
required by Section 19;


(c)           any failure by Borrower to comply with the provisions of
Section 33;


(d)           fraud or material misrepresentation or material omission by
Borrower, or any of its officers, directors, trustees, general partners or
managers, Key Principal or any guarantor in connection with (A) the application
for or creation of the Indebtedness, (B) any financial statement, rent roll, or
other report or information provided to Lender during the term of the
Indebtedness, or (C) any request for Lender's consent to any proposed action,
including a request for disbursement of funds under any Collateral Agreement;


(e)           any (i) Event of Default under Section 21 and/or (ii) occurrence
of a Bankruptcy Event;


(f)           the commencement of a forfeiture action or proceeding, whether
civil or criminal, which, in Lender's reasonable judgment, could result in a
forfeiture of the Mortgaged Property or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged Property;


(g)           any failure by Borrower to perform any of its obligations under
this Instrument (other than those specified in Sections 22(a) through (f)), as
and when required, which continues for a period of 30 days after notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender's judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 31
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(h)           any failure by Borrower to perform any of its obligations as and
when required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document; and


(i)           any exercise by the holder of any other debt instrument secured by
a mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.


23.          REMEDIES CUMULATIVE.


Each right and remedy provided in this Instrument is distinct from all other
rights or remedies under this Instrument or any other Loan Document or afforded
by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order.


24.          FORBEARANCE.


(a)           Lender may (but shall not be obligated to) agree with Borrower,
from time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions:  extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.


(b)           Any forbearance by Lender in exercising any right or remedy under
the Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy.  The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender's right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender.  Lender's receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 32
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

25.          LOAN CHARGES.


If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower is interpreted so that any charge provided for in
any Loan Document, whether considered separately or together with other charges
levied in connection with any other Loan Document, violates that law, and
Borrower is entitled to the benefit of that law, that charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the principal of the Indebtedness.  For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness which constitutes interest, as well as all other charges levied in
connection with the Indebtedness which constitute interest, shall be deemed to
be allocated and spread over the stated term of the Note.  Unless otherwise
required by applicable law, such allocation and spreading shall be effected in
such a manner that the rate of interest so computed is uniform throughout the
stated term of the Note.


26.          WAIVER OF STATUTE OF LIMITATIONS.


Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Instrument or to any action brought to
enforce any Loan Document.


27.          WAIVER OF MARSHALLING.


Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Instrument, the Note, any other Loan
Document or applicable law.  Lender shall have the right to determine the order
in which any or all portions of the Indebtedness are satisfied from the proceeds
realized upon the exercise of such remedies.  Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Instrument waives any and all right to
require the marshalling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Instrument.


28.          FURTHER ASSURANCES.


Borrower shall execute, acknowledge, and deliver, at its sole cost and expense,
all further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements, transfers and assurances as Lender may require from time
to time in order to better assure, grant, and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Instrument
and the Loan Documents.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 33
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

29.          ESTOPPEL CERTIFICATE.


Within 10 days after a request from Lender, Borrower shall deliver to Lender a
written statement, signed and acknowledged by Borrower, certifying to Lender or
any person designated by Lender, as of the date of such statement, (i) that the
Loan Documents are unmodified and in full force and effect  (or, if there have
been modifications, that the Loan Documents are in full force and effect as
modified and setting forth such modifications); (ii) the unpaid principal
balance of the Note; (iii) the date to which interest under the Note has been
paid; (iv) that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Instrument or any of the other Loan Documents (or, if the Borrower is in
default, describing such default in reasonable detail); (v) whether or not there
are then existing any setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents; and (vi)
any additional facts requested by Lender.


30.          GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.


(a)           This Instrument, and any Loan Document which does not itself
expressly identify the law that is to apply to it, shall be governed by the laws
of the jurisdiction in which the Land is located (the "Property Jurisdiction").


(b)           Borrower agrees that any controversy arising under or in relation
to the Note, this Instrument, or any other Loan Document shall be litigated
exclusively in the Property Jurisdiction.  The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
the Note, any security for the Indebtedness, or any other Loan
Document.  Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.


31.          NOTICE.


(a)           All notices, demands and other communications ("notice") under or
concerning this Instrument shall be in writing.  Each notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (1) the date when the notice is
received by the addressee; (2) the first Business Day after the notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (3) the third Business Day
after the notice is deposited in the United States mail with postage prepaid,
certified mail, return receipt requested.  As used in this Section 31, the term
"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender is not open for business.


(b)           Any party to this Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 31.  Each party agrees that it will not
refuse or reject delivery of any notice given in accordance with this
Section 31, that it will acknowledge, in writing, the receipt of any notice upon
request by the other party and that any notice rejected or refused by it shall
be deemed for purposes of this Section 31 to have been received by the rejecting
party on the date so refused or rejected, as conclusively established by the
records of the U.S. Postal Service or the courier service.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 34
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Any notice under the Note and any other Loan Document which does
not specify how notices are to be given shall be given in accordance with this
Section 31.


32.          SALE OF NOTE; CHANGE IN SERVICER.


The Note or a partial interest in the Note (together with this Instrument and
the other Loan Documents) may be sold one or more times without prior notice to
Borrower.  A sale may result in a change of the Loan Servicer.  There also may
be one or more changes of the Loan Servicer unrelated to a sale of the Note.  If
there is a change of the Loan Servicer, Borrower will be given notice of the
change.


33.          SINGLE ASSET BORROWER.


Until the Indebtedness is paid in full, Borrower (a) shall not acquire any real
or personal property other than the Mortgaged Property and personal property
related to the operation and maintenance of the Mortgaged Property;  (b) shall
not operate any business other than the management and operation of the
Mortgaged Property; and (c) shall not maintain its assets in a way difficult to
segregate and identify.


34.          SUCCESSORS AND ASSIGNS BOUND.


This Instrument shall bind, and the rights granted by this Instrument shall
inure to, the respective successors and assigns of Lender and
Borrower.  However, a Transfer not permitted by Section 21 shall be an Event of
Default.


35.          JOINT AND SEVERAL LIABILITY.


If more than one person or entity signs this Instrument as Borrower, the
obligations of such persons and entities shall be joint and several.


36.          RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.


(a)           The relationship between Lender and Borrower shall be solely that
of creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.


(b)           No creditor of any party to this Instrument and no other person
shall be a third party beneficiary of this Instrument or any other Loan
Document.  Without limiting the generality of the preceding sentence, (1) any
arrangement (a "Servicing Arrangement") between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (2) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (3) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 35
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
37.           SEVERABILITY; AMENDMENTS.


The invalidity or unenforceability of any provision of this Instrument shall not
affect the validity or enforceability of any other provision, and all other
provisions shall remain in full force and effect.  This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.  This Instrument may not be amended or modified
except by a writing signed by the party against whom enforcement is sought.


38.           CONSTRUCTION.


The captions and headings of the sections of this Instrument are for convenience
only and shall be disregarded in construing this Instrument.  Any reference in
this Instrument to an "Exhibit" or a "Section" shall, unless otherwise
explicitly provided, be construed as referring, respectively, to an Exhibit
attached to this Instrument or to a Section of this Instrument.  All Exhibits
attached to or referred to in this Instrument are incorporated by reference into
this Instrument.  Any reference in this Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.  Use of the singular in this Agreement includes the plural and use
of the plural includes the singular.  As used in this Instrument, the term
"including" means "including, but not limited to."


39.           LOAN SERVICING.


All actions regarding the servicing of the loan evidenced by the Note, including
the collection of payments, the giving and receipt of notice, inspections of the
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives notice to
the contrary.  If Borrower receives conflicting notices regarding the identity
of the Loan Servicer or any other subject, any such notice from Lender shall
govern.


40.           DISCLOSURE OF INFORMATION.


Lender may furnish information regarding Borrower or the Mortgaged Property to
third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, purchase or securitization of the
Indebtedness, including trustees, master servicers, special servicers, rating
agencies, and organizations maintaining databases on the underwriting and
performance of multifamily mortgage loans.  Borrower irrevocably waives any and
all rights it may have under applicable law to prohibit such disclosure,
including any right of privacy.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 36
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 

41.           NO CHANGE IN FACTS OR CIRCUMSTANCES.


All information in the application for the loan submitted to Lender (the "Loan
Application") and in all financial statements, rent rolls, reports, certificates
and other documents submitted in connection with the Loan Application are
complete and accurate in all material respects.  There has been no material
adverse change in any fact or circumstance that would make any such information
incomplete or inaccurate.


42.           SUBROGATION.


If, and to the extent that, the proceeds of the loan evidenced by the Note are
used to pay, satisfy or discharge any obligation of Borrower for the payment of
money that is secured by a pre-existing mortgage, deed of trust or other lien
encumbering the Mortgaged Property (a "Prior Lien"), such loan proceeds shall be
deemed to have been advanced by Lender at Borrower's request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.


43.           ACCELERATION; REMEDIES.


At any time during the existence of an Event of Default, Lender, at Lender's
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may invoke the power of sale granted in this Instrument (and
Borrower appoints Lender as Borrower's agent and attorney-in-fact to exercise
such power of sale in the name and on behalf of Borrower) and any other remedies
permitted by Georgia law or provided in this Instrument or in any other Loan
Document.  Borrower acknowledges that the power of sale granted in this
Instrument may be exercised by Lender without prior judicial hearing.  Lender
shall be entitled to collect all costs and expenses incurred in pursuing such
remedies, including reasonable attorneys' fees, costs of documentary evidence,
abstracts and title reports.


Lender may sell and dispose of the Mortgaged Property at public auction, at the
usual place for conducting sales at the courthouse in the county where all or
any part of the Mortgaged Property is located, to the highest bidder for cash,
first advertising the time, terms and place of such sale by publishing a notice
of sale once a week for four consecutive weeks (without regard to the actual
number of days) in a newspaper in which sheriff's advertisements are published
in such county, all other notice being waived by Borrower; and Lender may
thereupon execute and deliver to the purchaser a sufficient instrument of
conveyance of the Mortgaged Property in fee simple, which may contain recitals
as to the happening of the default upon which the execution of the power of sale
granted by this Section depends.  The recitals in the instrument of conveyance
shall be presumptive evidence that Lender duly complied with all preliminary
acts prerequisite to the sale and instrument of conveyance.  Borrower
constitutes and appoints Lender as Borrower's agent and attorney-in-fact to make
such recitals, sale and conveyance.  Borrower ratifies all of Lender's acts, as
such attorney-in-fact, and Borrower agrees that such recitals shall be binding
and conclusive upon Borrower and that the conveyance to be made by Lender (and
in the event of a deed in lieu of foreclosure, then as to such conveyance) shall
be effectual to bar all right, title and interest, equity of redemption,
including all statutory redemption, homestead, dower, curtsey and all other
exemptions of Borrower, or its successors in interest, in and to the Mortgaged
Property.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 37
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
The Mortgaged Property may be sold in one parcel and as an entirety, or in such
parcels, manner or order as Lender, in its discretion, may elect, and one or
more exercises of the powers granted in this Section shall not extinguish or
exhaust the power unless the entire Mortgaged Property is sold or the
Indebtedness is paid in full, and Lender shall collect the proceeds of such
sale, applying such proceeds as provided in this Section.  In the event of a
deficiency, Borrower shall immediately on demand from Lender pay such deficiency
to Lender, subject to the provisions of the Note limiting Borrower's personal
liability for payment of the Indebtedness.  Borrower acknowledges that Lender
may bid for and purchase the Mortgaged Property at any foreclosure sale and
shall be entitled to apply all or any part of the Indebtedness as a credit to
the purchase price.  Borrower covenants and agrees that Lender shall apply the
proceeds of the sale in the following order:  (a) to all reasonable costs and
expenses of the sale, including reasonable attorneys' fees and costs of title
evidence; (b) to the Indebtedness in such order as Lender, in Lender's
discretion, directs; and (c) the excess, if any, to the person or persons
legally entitled to the excess.  The power and agency granted in this Section 43
are coupled with an interest, are irrevocable by death or otherwise and are in
addition to the remedies for collection of the Indebtedness as provided by law.


If the Mortgaged Property is sold pursuant to this Section 43, Borrower, or any
person holding possession of the Mortgaged Property through Borrower, shall
surrender possession of the Mortgaged Property to the purchaser at such sale on
demand.  If possession is not surrendered on demand, Borrower or such person
shall be a tenant holding over and may be dispossessed in accordance with
Georgia law.


44.           RELEASE.


Upon payment of the Indebtedness, Lender shall cancel this Instrument.  Borrower
shall pay Lender's reasonable costs incurred in canceling this Instrument.


45.           BORROWER'S WAIVER OF CERTAIN RIGHTS.


To the fullest extent permitted by law, Borrower agrees that Borrower will not
at any time insist upon, plead, claim or take the benefit or advantage of any
present or future law providing for any appraisement, valuation, stay, extension
or redemption, homestead, moratorium, reinstatement, marshalling or forbearance,
and Borrower, for Borrower, Borrower's heirs, devisees, representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Mortgaged Property, to the fullest extent permitted by law, waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
reinstatement (including all rights under O.C.G.A. Section 44-14-85), notice of
intention to mature or declare due the whole of the Indebtedness, and all rights
to a marshaling of assets of Borrower, including the Mortgaged Property.
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 38
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
 
46.           DEED TO SECURE DEBT.


This conveyance is to be construed under the existing laws of the State of
Georgia as a deed passing title, and not as a mortgage, and is intended to
secure the payment of the Indebtedness.


47.           ASSUMPTION NOT A NOVATION.


Lender's acceptance of an assumption of the obligations of this Instrument and
the Note, and the release of Borrower pursuant to Section 21, shall not
constitute a novation and shall not affect the priority of the lien created by
this Instrument.


48.           WAIVER OF TRIAL BY JURY.


BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.


ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:


x
Exhibit A
Description of the Land (required).
     
x
Exhibit B
Modifications to Instrument

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 39
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument under seal
or has caused this Instrument to be signed and delivered by its duly authorized
representative under seal.


PAC SUMMIT CROSSING, LLC, a Georgia limited liability company
   
By:
Preferred Apartment Advisors, LLC, a Delaware limited liability company, its
Agent

WITNESS:



   
Print Name:
 

By:
/s/John A. Williams
(SEAL)
 
John A. Williams
 
President and Chief Executive Officer
   

Signed, sealed and delivered
this ___ day of April, 2011,
in the presence of:
 


   
Notary Public
 

 
My Commission Expires:
   



[NOTARIAL SEAL]
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 40
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

KEY PRINCIPAL
 
Key Principal
   
Name:
Preferred Apartment Communities, Inc.
   
Address:
3625 Cumberland Boulevard, Suite 400
 
Atlanta, Georgia 30339
   
Key Principal
 
Name:
Preferred Apartment Communities Operating Partnership, LP
   
Address:
3625 Cumberland Boulevard, Suite 400
 
Atlanta, Georgia 30339
   
Key Principal
   
Name:
Preferred Apartment Advisors, LLC
   
Address:
3625 Cumberland Boulevard, Suite 400
 
Atlanta, Georgia 30339

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page 41
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[DESCRIPTION OF THE LAND]
 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page A-1
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
MODIFICATIONS TO INSTRUMENT
 
The following modifications are made to the text of the Instrument that precedes
this Exhibit:
 
1.            Section 1(m) is hereby modified by adding the following sentence
at the end thereof:
 
"Notwithstanding subsection (B) above, the Key Principals identified as such at
the foot of this Instrument are not executing the Acknowledgement and Agreement
of Key Principal to Personal Liability for Exceptions to Non-Recourse Liability
or the Exceptions to Non-Recourse Guaranty."
 
2.            Section 13 is deleted in its entirety and the following is
substituted therefor (new language underlined):
 
“Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time upon the giving of two (2) days’ prior written notice to Borrower, so long
as (i) no Event of Default has occurred, or (ii) Lender does not believe an
emergency condition exists at the Mortgaged Property.”
 
3.            Section 19(f) is modified to insert the following sentence at the
end of such subsection:
 
“Notwithstanding the foregoing, with respect to insurance claims of $100,000.00
or less in the aggregate over a three (3) month period, Borrower shall be
permitted to prosecute such claims of property damage under the policies and to
control the application of the same provided that:
 
 
(i)
No Event of Default has occurred and is continuing;

 
 
(ii)
Such casualty(ies) does not result in a (a) change to the unit mix; (b)
disruption to occupancy; and/or (c) decrease in value, of the Mortgaged
Property;

 
 
(iii)
Lender shall have the right to inspect the property damage which is the subject
of the insurance claim to confirm that the extent of such damage is $100,000.00
or less;

 
 
(iv)
Borrower shall apply all insurance proceeds to the repair and restoration of the
Mortgaged property;

 
 
(v)
Subsequent to completion of such repairs or restoration, Borrower shall provide
Lender with evidence that the repairs and/or restoration have been completed and
Lender shall have the right to inspect the same; and

 
 
(vi)
There have been no deficiencies with respect to prior claims processed by
Borrower pursuant to this provision.

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page B-1
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 

In addition, with respect to all other claims (with respect to which Borrower
does not have the right to prosecute as allowed by the immediately preceding
provision), Lender shall consult with and allow the participation of Borrower in
connection with any adjustment or compromise of claims under the policies, but
Lender’s determination in connection with any adjustment or compromise shall
control.”
 
 
Borrower Initials

 
FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
Form 4011
06/09
Page B-2
GEORGIA
     
© 1997-2009 Fannie Mae

 
 
 

--------------------------------------------------------------------------------

 
